Citation Nr: 1709447	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  12-19 874	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1. Entitlement to a rating higher than 40 percent for lumbosacral strain (low back disability).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).

3. Entitlement to Dependents' Educational Assistance (DEA).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to November 1988.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued the existing 30 percent rating for his bronchial asthma and 40 percent rating for his lumbosacral strain, denied entitlement to a TDIU, and denied entitlement to DEA.

In February 2013, in support of his claim for a higher rating for his bronchial asthma, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

The Board remanded the claim for a higher rating for bronchial asthma in February 2014 to obtain outstanding medical records and to have him undergo another VA compensation examination reassessing the severity of this service-connected disability.  

The Board denied the Veteran's claim for a higher rating for bronchial asthma in a February 2015 decision.  He subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court issued an order granting a Joint Motion for Remand filed by the parties, partly vacating the Board's February 2015 decision to the extent it had not remanded the issues of entitlement to a higher rating for the low back disability and a TDIU for a statement of the case (SOC) concerning these claims, finding the Veteran had filed a timely notice of disagreement (NOD) as to all issues denied in the October 2010 rating decision.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Conversely, he had abandoned his appeal for a higher rating for his bronchial asthma, so that claim was summarily dismissed.  The Court since has returned the claims of entitlement to a higher rating for the low back disability and fro a TDIU to the Board for necessary further development, and the Board, in turn, is remanding them to the Agency of Original Jurisdiction (AOJ).  The Joint Motion for Remand did not list the issue of entitlement to DEA as one of the remanded claims, but as it found the NOD applied to all issues denied in the October 2010 rating decision, the appropriate disposition in this circumstance is to also remand this other claim.

A November 2016 rating decision denied the Veteran service connection for sleep apnea.  He filed an NOD with that November 2016 rating decision in December 2016.  To date, the AOJ has not issued an SOC concerning this additional claim, but has acknowledged receipt of the NOD and is apparently in the process of responding with the required SOC.  Consequently, the Board finds that a remand for issuance of an SOC in accordance with Manlincon is unnecessary.


REMAND

As already alluded to, more development is required in this case as concerning the claims of entitlement to a higher rating for the low back disability, entitlement to a TDIU, and entitlement to DEA.  The August 2016 Joint Motion for Remand found that the Board had failed to properly consider a January 2011 statement from the Veteran as an NOD for all of the issues denied in the October 2010 rating decision.  When an NOD has been filed with regards to an issue, but an SOC has not been furnished regarding that issue, as in this case, the appropriate disposition is to remand, rather than merely refer, the claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  As such, remand was warranted for the Board to remand these claims to the AOJ in order for an SOC to be provided.  Consequently, a remand is needed.  Moreover, in response to this required SOC, the Veteran must be given opportunity to complete the steps necessary to perfect his appeal of these claims to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement).


Accordingly, these claims are REMANDED for the following action:

Provide the Veteran and his representative an SOC concerning the claims of entitlement a higher rating for the low back disability, a TDIU, and DEA.  Also advise them that he will need to file a timely Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of these additional claims to the Board.  38 C.F.R. §§ 20.200, 20.302(b).  Only if he perfects his appeals of these claims should they be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

